567 P.2d 566 (1977)
30 Or.App. 399
In the matter of the Compensation of Alfred ELLIOTT, Claimant, Appellant,
v.
PRECISION CASTPARTS CORP., Respondent.
Court of Appeals of Oregon.
Argued and Submitted May 3, 1977.
Decided August 8, 1977.
Dan O'Leary, Portland, argued the cause for appellant. With him on the brief was *567 Pozzi, Wilson, Atchison, Kahn & O'Leary, Portland.
Ridgway K. Foley, Jr., Portland, argued the cause for respondent. With him on the brief was Souther, Spaulding, Kinsey, Williamson & Schwabe, James D. Huegli and Delbert J. Brenneman, Portland.
Before SCHWAB, C.J., and LEE and TANZER, JJ.
TANZER, Judge.
In this workers' compensation case, the hearing officer awarded permanent total disability and the Workers' Compensation Board and circuit court each awarded 75 percent disability for an unscheduled injury. The claimant appeals to this court claiming that he is permanently and totally disabled under the odd-lot category.
Claimant injured his back in a lifting accident in 1971. Prior to that he had a stable work history. Since then he has not worked due to back and leg pain. Instead he has undergone an extensive series of back surgery to relieve continuing pain. An attempt to return to light work failed because of pain. He has agreed to surgery, but he has been uncooperative regarding rehabilitation and pain therapy because he believes nothing can be accomplished to alleviate what he regards as a permanent condition. There is no evidence to suggest conscious exaggeration of pain.
An examining psychiatrist reported that claimant suffers from a common pattern of hysteria or conversion reaction, caused by the industrial injury, which causes real pain. He explained that the brain causes real back pain to enable claimant to effect a withdrawal from life's problems. He concluded that because the claimant refuses to acknowledge the psychosomatic origin of his pain and because the condition was then over five years old, the claimant is too far gone to benefit from therapy.
Whether claimant's pain is organic or functional, it is nonetheless real, disabling, beyond his control, and unlikely to stop. Based upon all the evidence of physical and mental state, Wilson v. Weyerhaeuser, Or. App., 567 P.2d 567 (decided today), we find that claimant is permanently and totally disabled.
Affirmed as modified.